Citation Nr: 1146081	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-18 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Edward M. Farmer, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran testified before a Decision Review Officer (DRO) at a hearing held at the RO in April 2008.  

In September 2010, the Board issued a decision denying the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veteran's Claims (Court).  In May 2011, the Court issued an Order vacating the Board decision and remanding the claim to the Board, consistent with a Joint Motion for Remand between the parties.  


REMAND

The Veteran's representative submitted correspondence to the Board in September 2011 requesting a supplemental hearing before the Board.  In October 2011, he clarified that the Veteran was requesting a videoconference hearing or a Travel Board hearing, whichever can be scheduled first.  This letter was received after the appeal was returned to the Board by the Court but before the Board conducted appellate review of the case. 

Accordingly, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for either a Travel Board hearing or a videoconference hearing, whichever can be accomplished sooner, in accordance with the docket number of his case. 



No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



